PER CURIAM.
This is a suit by a former employee against his employer for damages for breach of the employment contract. Judgment was entered for the plaintiff. The employer appeals (No. 12,193), chiefly on the ground that under its construction of the contract it was not subject to liability. The plaintiff also appeals (No. 12,194), on the ground that damages were fixed at too low an amount. After reviewing the record, we find no error affecting the rights of either party. The judgment of the District Court will accordingly be
Affirmed.